OnIGINAL
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          08/31/2021



                                                                                      Case Number: OP 21-0293


                                        OP 21-0293


 CHRIS FINK,                                                              AUG 3 12021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
                                                                         State of IVIontana
              Petitioner,

       v.                                                            ORDER

 JIM SALMONSEN

              Respondent.


       Chris Fink has filed a motion for reconsideration of this Court's July 13, 2021 Order
denying him habeas corpus relief. We deem his motion a petition for rehearing, pursuant
to our rules. M. R. App. P. 20(1).
       Fink argues he is entitled to release from prison because of a wrongful conviction
based on his mental breakdown while jailed for more than 886 days. He asserts his guilty
plea is invalid. He attaches copies of letters he has sent to the Yellowstone County
Detention Facility and Billings Clinic, requesting that those records for the years of 2012
to 2015 be sent to this Court.
       In our previous Order, we explained that Fink's claims about his conviction are too
late to be remedied. "Fink cannot collaterally attack his conviction some seven years later.
By not appealing, he has exhausted the remedy of appeal and is precluded from bringing
his claims now through this writ. We further point out that by entering a guilty plea, he has
waived any claims of mistreatment or ineffective assistance of counsel."
       M. R. App. P. 20(1)(d) states that this Court will grant petitions for rehearing
concerning a petition for relief when the petitioner demonstrates extraordinary
circumstances. Fink has not made such a demonstration. Moreover, this Court cannot
review medical records or other documents that may be sent here for purposes of this
original proceeding. Therefore,
      IT IS ORDERED that Fink's Petition for Rehearing is DENIED.
      The Clerk shall provide a copy of this Order to counsel of record and to Chris Fink
personally.          __A-
      DATED this-3 1 day of August, 2021.



                                                             Chief Justice




                                           2